DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1).

Regarding claim 1, Adam teaches an electrical device (Adam, Fig. 8) comprising: 
a radio frequency (RF) transceiver comprising an internal power amplifier (Adam, Fig. 8, radio circuit (i.e. RF transceiver) 810) coupled to a transmit (TX) port of the RF transceiver (Adam, Fig. 8, TR switch and Par. 31); 
a front-end module separate from the RF transceiver (Adam, Fig. 8, front end circuit 830 (i.e. FEM), the front-end module comprising
a power amplifier coupled to the TX port of the RF transceiver (Adam, Fig. 8), wherein the front- end module is configured to couple to an antenna that transmits an output RF signal (Adam, Fig. 8),
switching circuitry(Adam, Fig. 7 and Par. 57), and 
a controller/processor (Adam, Pars. 51-52) configured to (Adams, Pars. 77-79) comprising
 an internal power amplifier mode (Adam, Figs. 7-8 and Par. 57), wherein the power amplifier of the front- end module is disabled (Adam, Fig. 7 and Par. 57), and 
a front-end power amplifier mode, wherein the power amplifier of the front- end module is dynamically adjusted based on an envelope of the output RF signal (Adams, Pars. 77-79).
However, Adam fails to teach the control signal is for select a mode of operation from a set of modes of operation.
Beaudin teaches a control signal indicative of a selected frequency band/channel and/or a selected mode from the processor 110 (Beaudin, Fig. 3 and Par. 44).  Beaudin also teaches enable (non-bypass) or disable (bypass) the power amplifier of the front- end module (Beaudin, Fig. 3, tables 1-2 and Pars. 68-69).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Beaudin into Adam to select frequency band/channel and/or a select mode (Beaudin, Par. 44).
However, the combination of Adam and Beaudin fails to teach the transceiver is configured to increase a gain of the internal power amplifier in response to an increase in demand of a power of the output signal.
Agahi teaches such feature (Agahi, Fig. 1 and Pars. 6, 52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Agahi into Adam to controlling an output of a power amplifier (Agahi, Abstract).

Regarding claim 8, the combination of Adam, Beaudin and Agahi teaches previous claim. The combination further teaches the electrical device of claim 1, wherein the front-end module comprises a low- noise amplifier coupled to a receive (RX) port of the transceiver (Adam, Fig. 8).

Regarding claim 26, the combination of Adams, Beaudin and Agahi teaches previous claim.  The combination further teaches the electrical device of claim 1, wherein the power amplifier of the front-end module comprises a single-stage power amplifier (Adam, Fig. 7 & It is noted that the amplifier is configured with a single state power amplifier is a matter of a designer choice such as in Fig. 7 of Adam, for more evidence see (Ahmed, Fig. 3 and Col. 5 lines 1-5, driver amplifier is excluded to have a single stage amplifier)); 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1) and further in further view of Wu et al. (US 20170093339 A1).

Regarding claim 2, the combination of Adam, Beaudin and Agahi teaches previous claim. The combination further teaches the electrical device of claim 1, wherein the envelope tracker (ET) circuit controls the bias supply to the power supply (PA) based on the envelope signal (Adams, Par. 79).
However, the combination fails to explicitly teach the power amplifier is powered by the supply voltage.
Wu teaches the power amplifier uses the supply voltage to power the power amplifier (Wu, Fig. 5 and Par. 119).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Wu into Adam into the combination of Adam, Beaudin and Agahi to power the power supply (Wu, Par. 119).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1) and further in view of Duncan et al. (US 20180034416 A1).

Regarding claim 6, the combination of Adams, Beaudin and Agahi teaches previous claim.

In the same field of endeavor, Duncan teaches such feature (Duncan, Figs. 5-6 and Pars. 61-65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Duncan into the combination of Adams, Beaudin and Agahi teaches the envelope tracking power supply using a mobile industry processor interface (MIPI) RF front-end (RFFE) bus (Duncan, Par. 57).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1)  and in further view of Hou et al. (US 20170163298 A1).

Regarding claim 7, the combination of Adams, Beaudin and Agahi teaches previous claim.
However, the combination fails to mention the electrical device of claim 1, wherein the front-end module comprises a configurable filter bank configured to filter a transmitted signal to the antenna, or a received signal from the antenna, or both.  
In the same field of endeavor, Hou teaches such feature (Hou, Figs. 2-3 and Par. 74)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hou into the combination of Adams, Beaudin and Agahi teaches to dynamically configure a multiplexer to support more frequency bands than a traditional multiplexer (Hou, Abstract).


9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1)   and in further view of Cho et al. (US 6397090 B1).

Regarding claim 9, the combination of Adams, Beaudin and Agahi teaches previous claim.
However, the combination fails to mention the electrical device of claim 1, wherein the internal power amplifier is configured to provides an output signal up to 20 dBm.  
In the same field of endeavor, Cho teaches such feature (Cho, Figs. 1-4 and Col. 4 Lines 60-67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cho into the combination of Adams, Beaudin and Agahi to obtain the desirable power saving effect (Cho. Field of Invention).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Agahi et al. (US 20080233885 A1)  and in further view of Jin et al. (US 20160226552 A1).

Regarding claim 10, the combination of Adams, Beaudin and Agahi teaches previous claim.
However, the combination fails to mention the electrical device of claim 1, wherein the internal power amplifier comprises a complementary metal-oxide semiconductor (CMOS) amplifier.  
In the same field of endeavor, Jin teaches such feature (Jin, Figs. 1-10 and Par. 47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jin into the  (Jin, Par. 47).


Claims 11, 16-17, 19-20, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1).

Regarding claim 11, Adam teaches a front-end module (Adam, Fig. 8, front end circuit 830 (i.e. FEM) of a radio frequency RF communication system (Adam, Fig. 8) configured to couple to an antenna (Adam, Fig. 8) and a radio frequency (RF) transceiver (Adam, Fig. 8, radio circuit (i.e. RF transceiver) 810), the front-end module comprising:
 an amplified transmit pathway configurable to be communicatively coupled to the antenna (Adam, Fig. 8), the amplified transmit pathway comprising a single stage power amplifier configured to provide a gain to a signal received from the RF transceiver to generate an outgoing signal (Adam, Fig. 7 & It is noted that the amplifier is configured with a single state power amplifier is a matter of a designer choice such as in Fig. 7 of Adam, for more evidence see (Ahmed, Fig. 3 and Col. 5 lines 1-5, driver amplifier is excluded to have a single stage amplifier)); 
an unamplified pathway configurable to be communicatively coupled to the antenna (Adam, Fig. 7 and Par. 57); 
an amplified receive pathway configurable to be communicatively coupled to the antenna (Adam, Fig. 8), the amplified receive pathway comprising a low-noise amplifier configured to provide a gain to an incoming signal received from the antenna (Adam, Fig. 8); and 
switching circuitry configured to bypass the single stage power amplifier by routing the outgoing signal along the unamplified pathway

Beaudin teaches such feature (Beaudin, Fig. 3, tables 1-2 and Pars. 68-69).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Beaudin into Adam to bypass the PA or LNA (Beaudin, Par. 69).

Regarding claim 16, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the front-end module of claim 11, wherein the switching circuitry comprises: a first switch configurable to communicatively couple a transmit port the RF transceiver to one of the amplified transmit pathway and the unamplified pathway (Beaudin, Fig. 3 and Par. 69); and a second switch configurable to communicatively couple a receive port the RF transceiver to one of the amplified receive pathway and the unamplified pathway (Beaudin, Fig. 3 and Par. 69).

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the method of claim 17.

Regarding claim 19, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the method of claim 17, wherein the channel specification comprises a carrier frequency of a band of the first network, a time-coding system, a time-multiplexing system, or any combination thereof (Beaudin, Par. 44).

Regarding claim 20, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the method of claim 17, wherein the front-end module disables the power amplifier of the front-end module in the lower power specification mode (Adam, Fig. 7 and Par. 57, bypass (i.e. disables)).

Regarding claim 22, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the method of claim 17, wherein switching the signal path comprises coupling the antenna to a receive (RX) port of the RF transceiver when the incoming signal is received by the antenna (Adam, Fig. 8), and coupling the antenna to transmit (TX) port of the RF transceiver when the outgoing signal is to be transmitted (Adam, Fig. 8).

Regarding claim 30, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the front-end module of claim 16, wherein the switching circuitry comprises a third switch configurable to communicatively couple the antenna to each of the amplified transmit pathway, the amplified receive pathway, and the unamplified pathway (Beaudin, Fig. 3).


Claims 13, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and further view of Agahi et al. (US 20080233885 A1). 


Regarding claim 13, the combination of Adams, Beaudin and Agahi teaches previous claim. The combination further teaches the front-end module of claim 32, wherein the single stage power amplifier (Adams, Fig. 11 and Par. 77) that controls the single stage power amplifier in the front-end power amplifier mode (Adams, Pars. 78-79).  

Regarding claim 27, method of claim 17 is performed by the apparatus of claim 32.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 32 (apparatus) for the method of claim 27.

Regarding claim 32, the combination of Adams and Beaudin teaches previous claim. The combination further teaches the front-end module of claim 11, wherein the front-end module comprises control circuitry (Adam, Pars. 51-52) configured to adjust the switching circuitry based on a mode of operation of a set of modes of operation (Adams, Fig. 3 and Pars. 77-79), wherein the set of modes of operation comprises: 
an internal power amplifier mode in which the single stage power amplifier of the front- end module is disabled (Adam, Fig. 7) and an internal power amplifier of the RF transceiver is configured to provide an increase in a power of the signal (Adam, Fig. 8) 
a front-end power amplifier mode in which the single stage power amplifier of the front- end module is dynamically adjusted based on an envelope of the outgoing signal Adams (Adams, Pars. 78-79); 
 a first receive mode of operation in which the amplified receive pathway is communicatively coupled to the antenna and the RF transceiver (Beaudin, Fig. 3 and Par. 69); and a second receive mode of operation in which the unamplified pathway is communicatively coupled to the antenna and the RF transceiver (Beaudin, Fig. 3 and Par. 69).
 in response to a demand for increase in the power of the outgoing signal.
Agahi teaches such feature (Agahi, Fig. 1 and Pars. 6, 52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Agahi into the combination of Adams, Beaudin and Ahmed to controlling an output of a power amplifier (Agahi, Abstract).

Page 8
Claims  14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and further view of Agahi et al. (US 20080233885 A1) and further in further view of Hietala et al. (US 20130135043 A1).

Regarding claim 14, the combination of Adams, Beaudin and Agahi teaches previous claim.
However, the combination fails to teach the front-end module of claim 13, wherein the envelope tracking integrated circuit comprises additional control circuitry, and the control circuitry of the front-end module and the additional control circuitry of the envelope tracking integrated circuit comprise a Mobile Industry Processor Interface RF Front-End Interface (MIPI RFFE).
Hietala teaches auxiliary circuitry (i.e. envelope tracking integrated circuit) (Hietala, Figs. 2-3 and Par. 101) comprises control circuitry 66 include the MIPI RFFE (Hietala, Figs. 2-3 and Par. 105), and the controller 26 includes a MIPI RFFE (Hietala, Figs. 2-3 and Pars. 49, 104).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Hietala into the combination of Adams, Beaudin and Agahi to interface via MIPI RFFE (Hietala, Pars. 104-105).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and in further view of Cheah (US 7286599 B1).

Regarding claim 21, the combination of Adams and Beaudin teaches previous claim.
However, the combination fails to teach the method of claim 17, wherein switching the signal path comprises selecting a filter of a filter bank of the front-end module.
Cheah teaches such feature (Cheah, Figs. 2-3 and Col. 9 Lines 1-20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cheah into the combination of Adams and Beaudin to cover the predefined spectrum (Cheah, Col. 8 Lines 60-67).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and Ahmed et al. (US 9755579 B1) and in further view of Alon et al.  (US 20150333781 A1).

Regarding claim 23, the combination of Adams and Beaudin teaches previous claim.
However, the combination fails to teach the method of claim 17, wherein, in the higher power specification mode, the power amplifier operates in a mode of operation selected from an envelope tracking mode and an average power tracking mode.
Alon teaches such feature (Alon, Fig. 2 and Pars. 48- 49)
 (Alon, Par. 6).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and in further view of Bingel et al. (US 20160170423 A1).

Regarding claim 29, the combination of Adams and Beaudin teaches previous claim.  The combination further teach the method of claim 17, wherein the front-end module provides (Adam, Fig. 8) by bypassing the power amplifier of the front-end module (Adam, Fig. 7 and Par. 57).
However, the combination fails to teach the gain by the power amplifier of the transceiver is a unity gain.
Bingel teaches such feature (Bingel, Par. 20).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Bingel into the combination of Adams and Beaudin to configure the amplifier as unity gain amplifier (Bingel, Par. 20).


s 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20170279479 A1) in view of Beaudin et al. (US 20180226932 A1) and in further view of Cole et al. (US 20140068092 A1).

Regarding claims 18 and 31, the combination of Adams and Beaudin teaches previous claim.  The combination further teaches the method of claim 18, wherein: when the first network comprises the cellular network (Adam, Pars. 90-91), determining the power mode comprises determining the higher power specification mode (Adam, Fig. 8); and when the first network comprises one of the Bluetooth network and (Adam, Fig. 7 and Par. 57), determining the power mode comprises determining the lower power specification mode (Adam, Fig. 7 and Par. 57).
However, the first network further comprises the IEEE 802.3 network.
Cole teaches communication protocols provided in IEEE 802.3 (Cole, Fig. 5 and Pars. 18. 56-58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cole into the combination of Adams and Beaudin to configure the device with network media types (Cole, Par. 18).


Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 17 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
:

Ahmed et al. (US 9755579 B1).

Parkes, Jr. US 5481226 A
(4) With reference to FIG. 2, an electrical block diagram depicts the low-voltage IF amplifier 112 in accordance with the preferred embodiment of the present invention. The low-voltage IF amplifier 112 comprises preferably four amplifier stages 202. It will be appreciated that other numbers of the amplifier stages 202 can be used as well, as a matter of design choice.


Bogner US 20050116777 A1
[0035] For example, the invention is particularly not limited to a two-stage differential amplifier. Rather, this differential amplifier can have any number of amplifier stages, depending on the application and depending on the desired gain.


Hauenschild et al. US 20130027763 A1
0046] FIG. 4 illustrates an example in which ten stages 120(1)-120(10) are connected in parallel between individual input signal lines 110(1)-110(10) and output signal line 115. It is to be appreciated that the number of stages of FIG. 4, and the resulting voltages at output signal line 115, are merely illustrative and that different numbers of stages and voltage levels may be used in alternative arrangements. If different voltage levels are desired, a greater or lesser number of stages may be provided. The desired output voltage levels, and hence number of amplifier stages, may be based on, for example, the requirements of an optical modulator or other device connected to output signal line 115.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/10/2022